 

Exhibit 10.25

RETENTION AWARD AGREEMENT

 

THIS RETENTION AWARD AGREEMENT (this “Agreement”), dated as of __________, 2018
(the “Effective Date”), is made by and between Nielsen Holdings plc (the
“Company”), and ___________ (“Participant”).

WHEREAS, the Company is greatly appreciative of Participant’s ongoing
contributions and desires to incentivize Participant’s continued employment with
the Company Group; and

WHEREAS, the Company has determined to provide Participant with the right to
receive payment of a retention award, subject to the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

1.Retention Award.  Subject to the terms and conditions set forth in this
Agreement, the Company will pay Participant a retention award (the “Retention
Award”) in an amount equal to $____________, payable in a single lump sum cash
payment in the event Participant remains actively employed by the Company or its
subsidiaries or affiliates (together, the “Company Group”) through the second
anniversary of the date hereof (the “Vesting Date”).  Except as is specifically
provided in Sections 2 and 3 below, if Participant’s employment with the Company
Group terminates for any reason prior to the Vesting Date, the right to receive
payment of the Retention Award will be automatically forfeited upon the date of
such termination.

2.Termination without Cause; Resignation for Good Reason.  Upon a termination of
Participant’s employment without Cause (as defined below) by the Company Group
or by Participant for Good Reason (as defined below) prior to the Vesting Date,
a pro-rata portion of the Retention Award will become vested upon the date of
such termination, with such pro-rata portion determined based on the number of
days Participant is employed by the Company Group since the date hereof,
relative to the full 730-day vesting period.

If Participant becomes entitled to receive a portion of the Retention Award
pursuant to this Section 2, the Retention Award will be paid to Participant as
soon as administratively practical following Participant’s termination without
Cause or resignation for Good Reason; provided, that Participant executes (and
does not revoke) a general release of claims in such form as will be provided by
the Company.

3.Death or Disability.  Upon Participant’s death or termination due to
Disability (as defined below) prior to the Vesting Date, the entire Retention
Award shall vest and become payable.  If Participant becomes entitled to receive
the Retention Award pursuant to this Section 3, the Retention Award will be paid
to Participant or Participant’s estate as soon as administratively practical
following Participant’s death or termination due to Disability.

 

--------------------------------------------------------------------------------

 

4.Change in Control.  In the event of a Change in Control (as defined below)
that occurs prior to the Vesting Date, the entire Retention Award shall vest and
become payable as of the effective time of such Change in Control if Participant
remains employed with the Company Group immediately prior to such Change in
Control.

5.Confidentiality.  These awards are above and beyond Participant’s normal
compensation.  By Participant’s acceptance, Participant agrees to keep all
aspects of the awards confidential, specifically to not disclose the award terms
to other Company Group employees past or present.  Breach of these terms may
lead to serious disciplinary consequences up to and including award forfeiture
and termination of employment.  Participant is required to keep this award
letter and its contents confidential unless disclosure is required under
applicable laws; provided, that Participant may disclose this award letter to
Participant’s counsel or tax advisors provided that they each agree to keep its
contents confidential.

6.Withholding Taxes.  All amounts payable hereunder shall be subject to the
withholding of all applicable taxes and deductions required by any applicable
law.

7.No Acquired Rights.  Participant acknowledges and accepts that (i) this
Agreement will not be construed as giving Participant the right to be retained
in the employ of the Company Group, (ii) Participant’s participation under the
terms of this Agreement is not to be considered part of any normal or expected
compensation, and (iii) the value of the Retention Award shall not be used for
purposes of determining any benefits or compensation payable to Participant or
Participant’s beneficiaries or estate under any benefit arrangement of the
Company Group, including but not limited to severance or indemnity payments.

8.No Equity Interest; Status as Creditor.  Nothing in this Agreement creates or
conveys any equity or ownership interest in the Company or any rights commonly
associated with any such interest.  To the extent that Participant acquires a
right to receive payments from the Company under this Agreement, such right will
be no greater than the right of an unsecured general creditor of the
Company.  All payments to be made hereunder will be paid from the general funds
of the Company and no special or separate fund will be established, and no
segregation of assets will be made, to assure payment of such amount.

9.Benefits not Assignable.  No right or interest of Participant to any amount
payable under this Agreement shall be assignable or transferable, in whole or in
part, either directly or by operation of law or otherwise, including, without
limitation, by execution, levy, garnishment, attachment, pledge or in any
manner, and no attempted assignment or transfer thereof shall be effective.

10.No Assignment or Transfer by Participant. None of the rights, benefits,
obligations or duties under this Agreement may be assigned or transferred by
Participant except by will or under the laws of descent and distribution. Any
purported assignment or transfer by Participant will be void.

11.Section 409A.  It is intended that the payments under this Agreement will be
exempt from the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended

 

--------------------------------------------------------------------------------

 

(“Section 409A”), or comply with Section 409A, to the extent subject
thereto.  Notwithstanding any other provision of this Agreement, no payment
shall be granted, deferred, accelerated, extended, paid out or modified under
this Agreement in a manner that would result in the imposition of an additional
tax under Section 409A upon Participant.  In the event that it is reasonably
determined by the Board that, as a result of Section 409A, payments under this
Agreement may not be made at the time contemplated by the terms of this
Agreement without causing Participant to be subject to taxation under Section
409A, the Company will make such payment on the first day that would not result
in Participant incurring any tax liability under Section 409A.  The Company
shall use commercially reasonable efforts to implement the provisions of this
Section 11 in good faith; provided, that neither the Company nor any of the
Company’s employees, directors or representatives shall have any liability to
Participant with respect to this Section 11.

12.Governing Law.  The laws of the State of New York shall govern the
interpretation, validity and performance of the terms of this award letter,
without reference to principles of conflict of laws.

13.Successors.  This Agreement shall inure to the benefit of and shall be
binding upon the Company, its successors and assigns.  Any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets shall assume and agree to perform the obligations of the Company
under this Agreement.

14.Titles.  Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

15.Entire Agreement.  This Agreement contains the entire understanding of the
parties relating to the subject matter hereof, and supersedes and terminates all
prior agreements and understandings between the Company and Participant with
respect to the subject matter hereof.

16.Signature in Counterparts.  This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

17.Definitions.  Capitalized terms used herein shall have the meanings ascribed
below:

 

a)

“Cause” shall mean “Cause” as defined in the severance plan or policy of the
Company in which the Participant participates on the Grant Date.

 

b)

“Change in Control” shall mean “Change in Control” as defined in the Amended and
Restated Nielsen 2010 Stock Incentive Plan, as amended from time to time.

 

c)

“Disability” shall mean “Disability” as defined in the severance plan or policy
of the Company in which the Participant participates on the Grant Date.

 

--------------------------------------------------------------------------------

 

 

d)

“Good Reason” shall mean “Good Reason” as defined in the severance plan or
policy of the Company in which the Participant participates on the Grant Date,
as such definition is applicable to the Participant based on the level at which
the Participant participates thereunder on the Grant Date, or, if “Good Reason”
is not defined in the severance plan or policy of the Company in which the
Participant participates on the Grant Date, then “Good Reason” shall mean the
occurrence of any one or more of the following events without the Participant’s
prior written consent: (i) a reduction of the Participant’s base salary by
greater than 10% as compared to the base salary amount immediately prior to such
reduction, other than in connection with a general or across-the-board reduction
of the base salaries of similarly situated employees; (ii) a material diminution
of the Participant’s authority, duties or responsibilities; or (iii) a change in
the Participant’s principal place of work to a location greater than 50 miles
from the Participant’s principal place of work immediately prior to such a
change; provided, that such change in location also materially increases the
distance of Participant’s commute.  Notwithstanding the foregoing, the
Participant shall not have Good Reason for termination unless the Company
receives, from the Participant, written notice of termination for Good Reason
within sixty (60) days after the event giving rise to Good Reason occurs,
specifying in reasonable detail the event(s) alleged to constitute Good Reason,
and the Company does not correct such event(s) within thirty (30) days after the
date on which the Company receives such written notice of termination.

 

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

 

Nielsen Holdings plc

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Participant

 

 

 

 

 

 

 

 

[Insert Name]

 

[Signature page to Retention Award Agreement]